Case 2:20-cv-11477-VAR-DRG ECF No. 32, PageID.161 Filed 11/23/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

SEAN F. MESCALL,

      Plaintiff,                       Case No. 2:20-CV-11477
                                       HONORABLE VICTORIA A. ROBERTS
v.

BUREAU OF PRISONS, et. al,

     Defendants.
____________________________/

          OPINION AND ORDER DENYING THE MOTION FOR
                  RECONSIDERATION (ECF No. 28)

      Plaintiff’s civil rights complaint was dismissed without prejudice on

September 21, 2020, when Plaintiff failed to timely correct a filing fee deficiency by

either paying the filing fee or submitting an application to proceed without

prepayment of fees and costs and supporting documentation.

      Plaintiff filed a Notice of Appeal (ECF No. 29). Petitioner also filed a motion

for reconsideration. For the reasons that follow, the motion for reconsideration is

denied.

      Plaintiff filed a Notice of Appeal; this Court lacks jurisdiction to consider the

motion for reconsideration. A notice of appeal generally “confers jurisdiction on the

court of appeals and divests the district court of control over those aspects of the

case involved in the appeal.” Marrese v. American Academy of Orthopaedic

                                          1
Case 2:20-cv-11477-VAR-DRG ECF No. 32, PageID.162 Filed 11/23/20 Page 2 of 2




Surgeons, 470 U.S. 373, 379 (1985)(citing Griggs v. Provident Consumer Discount

Co., 459 U.S. 56, 58 (1982)(per curiam)); see also Workman v. Tate, 958 F.2d 164,

167 (6th Cir. 1992). Plaintiff filed a notice of appeal; this Court lacks jurisdiction

to amend its original opinion and order to consider the merits of the case. Workman,

958 F.2d at 167-68; see also Raum v. Norwood, 93 F. App’x 693, 695 (6th Cir.

2004)(Plaintiffs deprived district court of jurisdiction over their motion for

reconsideration by filing notice of appeal before district court had chance to make

decision on motion to reconsider).

      Based upon the foregoing, the motion for reconsideration (ECF No. 28) is

DENIED.

      IT IS SO ORDERED.

                                       s/ Victoria A. Roberts
                                       Victoria A. Roberts
                                       United States District Judge
Dated: 11/23/2020




                                          2
